IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-40306
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHRISTOPHER TAYLOR,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 2:98-CR-18-1
                       --------------------
                          April 27, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Christopher Taylor appeals from a jury verdict finding him

guilty of one count of distribution of cocaine base within 1,000

feet of a playground in violation of 21 U.S.C. §§ 841(a)(1), 860

and one count of distribution of cocaine base in violation of 21

U.S.C. § 841(a)(1).   Taylor challenges the sufficiency of the

evidence to support his convictions.   Officer Evins testified

that he bought cocaine from Taylor on two different occasions and

that one of the transactions took place within 1,000 feet of a

playground.    We hold that the evidence was sufficient to permit a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40306
                                 -2-

rational trier of fact to find the essential elements of the

offense beyond a reasonable doubt.    See United States v. Bell,

678 F.2d 547, 549 (5th Cir. 1982)(en banc), aff’d, 462 U.S. 356

(1983).

     Taylor also challenges the district court’s order denying

his motion to quash the jury panel.   Because Taylor presented no

evidence that any underrepresentation of African-Americans in his

jury venire was due to a systematic exclusion of that group in

the jury selection process, there was no error by the district

court.    See United States v. Sotelo, 97 F.3d 782, 790-91 (5th

Cir. 1996).

     AFFIRMED.